Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0169503 (“Jahromi” or “J”).
Regarding claim 1, J teaches an antenna structure (that of fig 7e), comprising: a main radiation element (the central rectangular portion of the larger rectangular radiator); a first feeding element (the stepped feed connected to the central rectangular portion), wherein a first signal source is coupled through the first feeding element to a first side of the main radiation element (the couples to a bottom side, as shown); a first additional radiation element (the ring of conductive material of the larger rectangular radiator that runs around the central portion), coupled to a second side of the main radiation element (the ring is coupled to a left side), wherein a first slot is formed between the first additional radiation element and the main radiation element (as shown), and the second side is different from the first side (the left side is different than the bottom side); a dielectric substrate (22), having a first surface and a second surface 
Regarding claim 2, J fails to teach that the antenna structure covers an operation frequency band from 2400MHz to 2500MHz. However, J teaches that its antenna can operate at any frequency by being sized appropriately (0055). Thus, it would have been obvious to size the antenna to operate at the recited frequencies in order to provide for WiFi services.
Regarding claim 3, J teaches that the main radiation element substantially has a rectangular shape or a square shape with a first corner, a second corner, a third comer, and a fourth corner (as shown in fig 7e).
Regarding claim 5, J teaches that the first additional radiation element substantially has a U-shape (as shown).
Regarding claim 6, J teaches that the first additional radiation element has a first end coupled to the first corner of the main radiation element, and a second end coupled to the second corner of the main radiation element (it is coupled to the two lower corners, as shown in fig 7e).
Regarding claim 7, J teaches that the first additional radiation element comprises a body portion (the top portion), a first connection portion (the left portion), and a second connection portion (the right portion), and the body portion is coupled between the first connection portion and the second connection portion (as shown).

Regarding claim 9, J teaches that the first connection portion and the second connection portion are substantially parallel to each other (as shown).
Regarding claim 14, J teaches that the first feeding element comprises a wide portion and a narrow portion coupled to each other (as shown).

Allowable Subject Matter
Claims 4, 10-13, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRAHAM P SMITH/Primary Examiner, Art Unit 2845